                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 ALINA BOYDEN and SHANNON
 ANDREWS,
                                                         JUDGMENT IN A CIVIL CASE
          Plaintiffs,
                                                             Case No. l 7-cv-264-wmc
    V.

ROBERT J. CONLIN, STATE OF
WISCONSIN DEPARTMENT OF
EMPLOYEE TRUST FUNDS, STATE OF
WISCONSIN GROUP INSURANCE
BOARD, MICHAEL S. FARRELL, STACEY
ROLSTON, CHARLES GRAPENTINE,
WAYLON HURBURT, THEODORE
NIETZKE, J.P. WIESKE, BOB
ZIEGELBAUER, JENNIFER STEGALL,·
ROBERT WIMMER, HERSCHEL DAY, and
NANCY THOMPSON,

          Defendants.


       This action came before the court and a jury for consideration with District Judge
William M. Conley presiding. The issues have been tried and the jury has rendered its verdict.


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff Alina

Boyden in the amount of $301,000.00 and plaintiff Shannon Andrews in the amount of

$479,500.00 against defendants State of Wisconsin Department of Employee Trust Funds and

State of Wisconsin Group Insurance Board, jointly and severally.

         IT IS FURTHER ORDERED AND ADJUDGED that defendants Robert J. Conlin,

State of Wisconsin Department of Employee Trust Funds, State of Wisconsin Group Insurance

Board, Michael S. Farrell, Stacey Rolston, Charles Grapentine, Waylon Hurburt, Theodore

Nietzke, J.P. Wieske, Bob Ziegelbauer, Jennifer Stegall, Robert Wimmer, Herschel Day, and
 Judgment in a Civil Case                                                             Page 2



 Nancy Thompson, are PERMANENTLY ENJOINED from enforcing the State of Wisconsin's

 exclusion of coverage for "[p ]rocedures, services and supplies related to surgery and sex

 hormones associated with gender reassignment" from health insurance coverage provided to

 state employees.

          IT IS FURTHER ORDERED AND ADJUDGED that plaintiffs' claims asserted against

 defendants Board of Regents of the University of Wisconsin System, Raymond W. Cross,

 Rebecca M. Blank, University of Wisconsin School of Medicine and Public Health, Robert N.

 Golden, and Dean Health Plan are DISMISSED.



 Approved as to this 11th day of October, 2018.



_,,,,.,.uaam M. Conle
  Dis rict Judge



~~
 'Peter Oppenee
  Clerk of Court
